DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 25 July 2022.
Claims 1-20 are presented for examination.
Claims 8, 17 and 20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

(1)	First, as explained to the Examiner during the interview, the Adriaens, et al. patent application publication does not appear to disclose that data files generated by the data generating device are stored in a memory of the data generating device. More specifically, as set forth in Applicant’s pending patent application, the data generating device (e.g., test system) 4 generates data files and stores the generated data files within a memory 44 situated in the test system 4. In contrast, the client 120 disclosed in the Adriaens, et al. patent application publication, which the Examiner contends is equivalent to Applicant’s claimed data generating device, stores/writes data in a particular memory region 114n situated in the memory host 110, which is separate from the client 120 [Remarks, page 20].

(2)	Second, as explained to the Examiner during the interview, the Adriaens, et al. patent application publication does not disclose a communication intermediary having a first network interface and a second network interface. More specifically, as set forth in Applicant’s pending patent application, the communication intermediary 6 has a first network interface 12 and a second network interface 14 that facilitate communication between the communication intermediary 6 and each of the data generating device 4, external control server 8 and external data storage system 10. The first network interface 12 is in communication with a networked system, which comprises the external control server 8 and the external cloud storage system 10, and the second network interface 14 is in communication with a non-networked system, which comprises the data generating device 4.
In contrast, the memory host 110 disclosed in the Adriaens, et al. patent application publication, which the Examiner contends is equivalent to Applicant’s claimed communication intermediary, only includes a single network interface controller 116 (please see Figures 1A, 1B, 1C and 3A of the Adriaens, et al. patent application publication and Paragraphs [0036]-[0040] thereof in this regard).
As also pointed out to the Examiner during the interview, the RDMA connection 250 1s made between the network interface controller 116 of the memory host 110 and the network interface controller 116 of the client 120. The first RDMA connection 250a and the second RDMA connection 250b referenced in Paragraphs [0050]-[0052] of the Adriaens, et al. patent application publication and shown in Figure 3B thereof relate to an embodiment of the invention that includes multiple clients 120 and a memory host 110n, wherein the first RDMA connection 250a is established between the first client 120a and the memory host 110n, and the second RDMA connection 250b is established between the second client 120b and the memory host 110n.
Accordingly, Applicant respectfully urges that the Adriaens, et al. patent application publication does not disclose a communication intermediary having a first network interface and a second network interface, as set forth in independent Claims 1, 7, 8, 17 and 20 of Applicant’s pending patent application [Remarks, pages 20-21].

(3)	Third, as explained to the Examiner during the interview, the Adriaens, et al. patent application publication does not disclose a communication intermediary that isolates the network communication between a data generating device and a second network interface from the network communication between an external data storage system and a first network interface, thereby isolating the data generating device from the external data storage system. More specifically, the “isolation classes 160” in the system disclosed in the Adriaens, et al. patent application publication are used to manage (i.e., throttle) bandwidth among the clients 120. For example, a client 120 may be assigned an isolation class 160 having a particular bandwidth allocation so that the particular client 120 does not slow down communications with other clients
120. Contrary to the Examiner’s contentions, it does not appear to Applicant that the isolation classes 160 disclosed in the Adriaens, et al. patent application publication isolate communication between any of the components of the system disclosed in therein [Remarks, page 21].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated in the previous rejection, Adriaens discloses a system for retrieving data from a data generating device (see Figure 1C and page 3, paragraph 36, lines 1-4; a system/(single-sided distributed storage system 100) for retrieving/retrieve data/(data 312) from a data generating device/client 120), the data generating device having at least one memory (see Figure 1C and page 5, paragraph 54, lines 9-10; the data generating device/(client 120) having at least one memory/memory region 114n), the data generating device generating data files and storing the data files in the at least one memory (see Figure 2A and page 4, paragraph 43 and paragraph 48, lines 1-6; the data generating device/(client 120) generating/instantiates data files/(files 310) and storing/stores the data files/(files 310) in the at least one memory/memory regions 114a-n).
In other words, paragraph 41 of Adriaens discloses the curator 210 (e.g., process) may execute on a computing processor 202 (e.g., server) connected to the network 130 and manages the data storage (e.g., manages a file system stored on the memory hosts 110), controls data placements, and/or initiates data recovery. Moreover, the curator 210 may track an existence and storage location of data on the memory hosts 110. Redundant curators 210 are possible. In some implementations, the curator(s) 210 track the striping of data 312 across multiple memory hosts 110 and the existence and/or location of multiple copies of a given stripe for redundancy and/or performance. 
Additionally, the limitation “a data generating device, the data generating device having at least one memory, the data generating device generating data files and storing the data files in the at least one memory”, is in the preamble and has no patentable weight.  The Examiner recommends the Applicant to amend the claims to state “A system having at least one memory, the system comprising:
a data generating device, the data generating device having the at least one memory, the data generating device generating data files and storing the data files in the at least one memory;”.

As per the second argument,
As indicated in the previous rejection, Adriaens discloses a communication intermediary (see Figures 1A-1C and page 3, paragraph 35, line 1-4; a communication intermediary/computer), the communication intermediary having at least one 5processor (see Figures 1A-1C and page 3, paragraph 35, lines 1-4; the communication intermediary/computer having at least one 5processor/computing resource 112), at least one memory in electrical communication with the processor (see Figures 1A-1C and page 3, paragraphs 25-36 and 38; at least one memory/(memory hosts 110) in electrical communication/communication with the processor/computer resource 112), at least a first network interface and a second network interface (see Figures 1A-1C and page 3, paragraphs 38-39; at/a least a first network interface/(network interface controllers 116) and a second network interface/second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard), the first network interface and the second network interface being in electrical communication with the processor (see Figures 1A-1C and page 3, paragraph 38; the first network interface/(network interface controllers 116) and the second network interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) being in electrical communication/connects with the processor/computer resource 112), the data generating device being in network communication with the second network interface (see Figures 1A-1C and page 3, paragraph 38; the data generating device/(client 120) being in network communication/communication with the second network interface/network interface controller 16 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard)).
In other words, regarding the limitation “a communication intermediary, the communication intermediary having at least one 5processor, at least one memory in electrical communication with the processor, at least a first network interface and a second network interface, the first network interface and the second network interface being in electrical communication with the processor, the data generating device being in network communication with the second network interface”, Adriaens discloses memory hosts 110, 110an-n (e.g. computers or servers)/(communication intermediary) having at least one computing resource 112/processor, at least one memory hosts 110 loosely coupled/(electrical communication) with computing resource 112/processor, at least a network interface controllers 116/(first and second network interface) connects/(in electrical communication with) a computing resource 112/processor, the client 120/(data generating device) being in network/network communication/communication with the network controller 116/(second network interface) [paragraph 38, lines 17-18].
 Therefore, Adriaens discloses the broadly claimed limitation “a communication intermediary, the communication intermediary having at least one 5processor, at least one memory in electrical communication with the processor, at least a first network interface and a second network interface, the first network interface and the second network interface being in electrical communication with the processor, the data generating device being in network communication with the second network interface”.

As per the third argument,
As indicated in the previous rejection, Adriaens discloses a system, wherein the communication intermediary isolates the network communication between the data generating device and the second network interface from the network communication between the external data storage system and the first network interface (see Figures 1B, 1D and page 6, paragraphs 62-63 and page 7, paragraphs 70-71; wherein the communication intermediary/computer isolates/(isolation classes 160) the network communication between the data generating device/(client 120) and the second network interface/(network controller 116 implementing a specific physical layer that have loads of 0.1, 0.2, 0.4 and 0.8 GB/s) from the network communication between the external data storage system/(remote direct memory accessible regions 114a-n) and the first network interface/network interface controller 116), and thereby isolates the data generating device from the external data storage system (see Figures 1B, 1D and page 5, paragraph 54; and thereby isolates/isolation the data generating device/(client 120) from the external data storage system/remote direct memory accessible regions 114a-n).
Regarding the limitation “wherein the communication intermediary isolates the network communication between the data generating device and the second network interface from the network communication between the external data storage system and the first network interface”, In other words, paragraphs 62-63 and 70-71 of Adriaens discloses the computer/(communication intermediary) isolation classes 160/isolates the network communication between the client 120/(data generating device) and the network controllers 116/(network interface) from the network communication between the remote direct memory accessible regions (114a-n)/(external data storage system) and the network interface controller 116/(first network interface).  Additionally, Figure 1D shows the isolation class 160 and cell isolation configuration 204 isolated between the client 120 and the network interface 116.  The network interfaces 116 in communication with the memory hosts 110 are clearly shown in Figure 1B.  The client 120 is also isolated from the external data storage system/remote direct memory accessible regions 114a-n as shown in Figure 1D.
Therefore, Adriaens discloses the broadly claimed limitation “wherein the communication intermediary isolates the network communication between the data generating device and the second network interface from the network communication between the external data storage system and the first network interface”.

During the limited amount of time provided for AFCP 2.0, the Examiner has performed an updated search and discovered Shah et al (US 2016/0034379 A1).  Specifically, Figures 1-3 and paragraphs 21-22, 26-31 and 35.  Thus, further search and consideration are still required due to this new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469